Citation Nr: 1409445	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the reduction of the evaluation for prostatitis, from 10 percent to a noncompensable rating, effective March 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, from October 1973 to March 1974, and from June 1974 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which reduced the evaluation for the Veteran's prostatitis.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer and underwent a radical prostatectomy in September 1997.

2.  The Veteran was notified of a proposed reduction in the evaluation of his prostatitis in August 2008.

3.  At the time of the November 2008 rating, material improvement had been shown in the degree of disability associated with the Veteran's prostatitis.  The Veteran was notified of the reduction in December 2008.

4.  A February 2009 rating decision established a March 1, 2009 reduction effective date in compliance with applicable law and regulations.


CONCLUSION OF LAW

The criteria for the reduction of the evaluation for prostatitis, from 10 percent to a noncompensable rating, effective March 1, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.85, 4.86, Diagnostic Code 7527 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. The notice requirements with respect to the rating reduction on appeal were met in an August 2008 rating proposal, and are addressed more specifically below.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO scheduled the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected prostatitis.  The April 2008 examination was performed by a private physician in England who examined the Veteran and remarked upon the Veteran's post-operative symptoms.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Rating Reductions

Rating restoration claims are substantially different from most other claims in that the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void, rather than merely voidable. The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Prostatitis is inflammation of the prostate gland.  Watai v. Brown, 9 Vet. App. 441   (1996).  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and post-operative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013). 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day. 38 C.F.R. § 4.115a (2013). 

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night. 38 C.F.R. § 4.115a (2013).

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.. 38 C.F.R. § 4.115a (2013).

The Veteran has not alleged and the evidence does not support symptoms relating to a urinary tract infection.





Facts

The Veteran was service connected for prostatitis in September 1991 and a 10 percent evaluation was assigned.  In June 2007, the Veteran requested a reevaluation of all of his service-connected disabilities.

Private treatment records reveal that the Veteran underwent a radical prostatectomy for prostate cancer in September 1997.  The Veteran also underwent a cystoscopy and dilation of the bladder neck contracture in October 1997 after he experienced suprapubic tenderness and a decrease in urinary stream.  Treatment records from November 1997 to May 1999 show he was voiding well, but experienced nocturia and impotence.  

The Veteran was afforded a VA examination in April 2008.  During the examination, the Veteran reported a history of prostatitis symptoms beginning in the mid-1980s.  The Veteran also reported that his current symptoms are urgency, but denied increased frequency or incontinence except for a post-micturition drip about once a day. He reported a diagnosis of peyronie's disease and erectile deficiency in 1990, but reported that his erectile deficiency resolved spontaneously.  He denied experiencing pain or hematuria, but stated that his stream is usually slow finishing.  A digital rectal examination revealed a soft empty prostatic fossa with no nodules.

In August 2008, the RO proposed to reduce the evaluation assigned to the Veteran's prostatitis from 10 percent to a noncompensable evaluation based on evidence that his prostate was removed.  Notice of the proposed reduction was sent to the Veteran on September 3, 2008. The Veteran did not request a hearing pertaining to this issue.

In a November 2008 statement, the Veteran stated that he routinely has to urinate once or twice most nights since his prostate was removed in 1997.  The Veteran reported that he must empty his bladder immediately or it becomes painful.  Additionally, the Veteran reported that he leaks a small amount of urine when he passes gas or coughs.  

In support of his claim, the Veteran submitted private treatment records relating to his prostatectomy and a medical statement from Dr. Jedd Seigerman.  Dr. Seigerman noted the Veteran's medical history of a prostatectomy in September 1997 and a urethral stricture with dilation in October 1997.  Dr. Seigerman also acknowledged that the Veteran's urinary symptoms did not start until after his prostatectomy and urethral dilation.  He opined that the treatment of the Veteran's prostate cancer is likely the cause of his urinary symptoms.

In a November 2008 rating decision, accompanied by a December 2008 notification letter, the RO reduced the evaluation of the Veteran's prostatitis effective February 1, 2009.  In a February 2009 corrective rating decision, the RO changed the effective date of the reduced evaluation to March 1, 2009. 

Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).  By an August 2008 proposed rating and an August 2008 notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id.  Here, the reduction was effectuated in a November 2008 rating decision, accompanied by a December 2008 notice letter; and the effective date of the reduction was February 1, 2009.  Since the December 2008 notice letter did not provide the required 60-day notice prior to the effective date of the final action, a February 2009 corrective rating decision changed the effective date to March 1, 2009.  The RO satisfied the requirements by allowing a 60-day period before the effective date of the reduction.

Through his representative, the Veteran maintains that a new examination is required because his condition has worsened since his previous evaluation.  The Veteran also contends that a reduction is not warranted because he experiences urinary leakage and increased urinary frequency.  

The most recent VA examination was conducted in April 2008.  Although the Veteran maintains that his condition has worsened since his previous evaluation, the issue in reviewing whether a rating reduction was proper is not whether the condition has since worsened, but rather whether the evidence at the time of the decision reducing the evaluation supported the reduction.  Thus, a new examination evaluating the state of the Veteran's current condition is not needed or required in evaluating the propriety of the rating reduction.

Private treatment records and the April 2008 VA examination reveal that the Veteran was diagnosed with prostate cancer and underwent a prostatectomy in 1997.  While the April 2008 VA examination reveals evidence of a voiding dysfunction, it does not follow that the Veteran's voiding dysfunction is a symptom of his service-connected prostatitis, after his prostate has been removed.  Statements from both the Veteran and Dr. Seigerman note that the Veteran's voiding dysfunction did not begin until after he underwent a prostatectomy to treat his prostate cancer.  Dr. Seigerman also notes that the treatment of his prostate cancer is likely the cause of his urinary symptoms.  The Veteran is not service-connected for prostate cancer and none of the evidence of record has linked the Veteran's prior history of prostatitis to his prostate cancer.  Based on evidence showing that the Veteran's prostate has been removed, with evidence linking his current voiding symptoms to a prostatectomy for prostate cancer, the reduction in the evaluation of his prostatitis was proper.  


ORDER

The appeal of the reduction of the evaluation for prostatitis, from 10 percent to noncompensable, effective March 1, 2009, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


